internal_revenue_service number release date index number ----------------------------------- ----------------------- --------------------------------------- ------------------------------- -re ----------------------------------- department of the treasury washington dc person to contact -------------------------- id ------------- telephone number --------------------- refer reply to cc psi b09 - plr-165286-03 date date legend husband wife date family_trust child child date dollar_figurea date dollar_figureb accounting firm law firm year year --------------------- --------------------------- ---------------------- --------------------------- ----------------------- -------------------------------------- ------------------------ ---------------------------- -------------------------- ----------------------- --------------- ---------------------- --------- --------- ---------------------- ------- ------- ------- ------- ----------- --------------------------- plr-165286-03 year date year dollar_figurec dollar_figured dollar_figuree dollar_figuref dear ------------------ requesting an extension of time pursuant to sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to make allocations of husband’s and wife’s generation-skipping_transfer gst tax exemptions this is in response to your letter dated date and prior correspondence ----------- ----------- ---------- the facts and representations submitted are summarized as follows on date husband executed family_trust an inter_vivos irrevocable_trust for the benefit of wife child child and the descendants of child and child article iii of family_trust provides in part that during wife’s lifetime the trustee shall hold the trust estate in trust for the use and benefit of wife child and child upon wife’s death the trustee shall apportion the trust estate into equal shares for child and child whether then living or deceased each share apportioned for child or child or the lineal_descendants of a deceased child shall be held as a separate trust the trustee shall then apportion each child’s trust into two separate shares so that after the division and the allocation of gst_exemption one share will have an inclusion_ratio of one for gst tax purposes and the other share will have an inclusion_ratio of zero for gst tax purposes the share set_aside for each child that has an inclusion_ratio of one shall be referred to as such child’s non-exempt share the share set_aside for each child that has an inclusion_ratio of zero shall be referred to as such child’s gst exempt share article ix provides in part that the premiums or other charges on unmatured policies of insurance constituting a part of the trust estate shall be paid_by the trustee article x paragraph provides in part that with respect to any additions made to family_trust wife shall have the noncumulative yearly right to appoint to herself the amount of the addition but in no event shall the amount appointed to wife be greater on or about date the trustees of family_trust purchased a life_insurance_policy husband and wife retained accounting firm to prepare their form sec_709 united plr-165286-03 than dollar_figure in addition child child and any other lineal_descendants of husband who are beneficiaries of the trust estate shall have the noncumulative yearly right to appoint to himself or herself the amount of such addition but in no event shall the amount appointed be greater than dollar_figure per beneficiary provided however that the limit on the annual amount each such beneficiary can appoint from the additions can be increased as follows if in one calendar_year more than one individual shall make an addition to the trust estate then each beneficiary may annually appoint to himself or herself up to dollar_figure from the additions made by each individual donor on the life of husband in the face_amount of dollar_figurea from date to date a period of approximately months husband contributed cash in the amount of dollar_figureb per month to the trustees of family_trust to cover the premium payments on the life_insurance_policy held by the trust states gift and generation-skipping_transfer_tax returns for year and year the returns reported the transfers to family_trust and reflected husband’s and wife’s intention to treat the transfers as being made one-half by each pursuant to sec_2513 however in preparing the returns accounting firm inadvertently failed to allocate any of husband’s or wife’s gst exemptions to the year or year transfers family_trust and advised husband and wife to make late allocations of husband’s and wife’s gst exemptions to family_trust as part of their year gift_tax returns the year returns which were prepared by law firm reported the transfers to family_trust and reflected husband’s and wife’s intention to treat the transfers as being made one- half by each pursuant to sec_2513 in preparing the returns however law firm inadvertently attributed the entire value of the trust to husband and allocated an amount of husband’s gst_exemption to cover the entire value of family_trust year allocations to family_trust exempted the trust from gst tax no gift_tax returns were filed for year in year law firm discovered that no gst_exemption had been allocated to husband died on date survived by wife because wife believed that the wife and the executors of husband’s estate now request that an extension of time be granted under sec_2642 and sec_301_9100-3 to make allocations of husband’s and wife’s respective gst exemptions to the year year year and year transfers to family_trust effective as of the dates of the original transfers skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2601 imposes a tax on every generation-skipping_transfer a generation- sec_2631 provides that for purposes of determining the inclusion_ratio sec_26_2632-1 of the generation-skipping_transfer_tax regulations sec_2632 provides that any allocation by an individual of his or her gst sec_2602 provides that the amount of the tax is the taxable_amount multiplied plr-165286-03 by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 united_states gift and generation-skipping_transfer_tax return an allocation of gst_exemption to a_trust is void to the extent the amount allocated exceeds the amount necessary to obtain a zero inclusion_ratio with respect to the trust transferred in a generation-skipping_transfer shall be the excess if any of over - a the applicable_fraction determined for the trust from which such transfer is made or b in the case of a direct_skip the applicable_fraction determined for such skip sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of determining the inclusion ration shall be its value for purposes of chapter within the meaning of sec_2001 and such allocation shall be effective on and after the date of such transfer prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time sec_2642 provides generally that the secretary shall by regulation sec_2642 provides that the inclusion_ratio with respect to any property sec_2642 provides that in determining whether to grant relief the notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time plr-165286-03 for making the allocation shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election the requirements of sec_301_9100-3 have been satisfied therefore we grant an extension of time of days from the date of this letter for husband’s estate to make allocations of husband’s gst_exemption as follows dollar_figurec to the year transfers to family_trust dollar_figurec to the year transfers to family_trust dollar_figurec to the year transfers to family_trust and dollar_figured to the year transfers to family_trust in addition we grant an extension of time of days from the date of this letter for wife to make allocations of her gst_exemption as follows dollar_figuree to the year transfers to family_trust dollar_figuree to the year transfers to family_trust dollar_figuree to the year transfers to family_trust and dollar_figuref to the year transfers to family_trust the allocations will be effective as of the dates of the based on the facts submitted and the representations made we conclude that sec_301_9100-3 provides that a taxpayer is deemed to have acted requests for relief under sec_301_9100-3 will be granted when the taxpayer except as expressly provided herein no opinion is expressed or implied assuming that wife and husband’s estate allocate their gst exemptions to the the allocations of husband’s and wife’s gst exemptions to the year year the allocations of husband’s and wife’s gst exemptions to the year transfers plr-165286-03 transfers to family_trust and the gift_tax values of the transfers will be used in determining the amount of gst_exemption to be allocated to each transfer and year transfers should be made on supplemental form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each supplemental form_709 copies are enclosed for this purpose should be made on form sec_709 and filed with the internal_revenue_service center cincinnati oh a copy of this letter should be attached to each form_709 copies are enclosed for this purpose year year year and year transfers to family_trust pursuant to the relief granted herein those allocations will be deemed timely accordingly the late allocation of husband’s gst_exemption made on his year gift_tax_return is invalid concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in addition we express or imply no opinion regarding the value of the property transferred to family_trust provides that it may not be used or cited as precedent letter is being sent to the taxpayers in accordance with the power_of_attorney on file with this office a copy of this this ruling is directed only to the taxpayers requesting it sec_6110 the rulings contained in this letter are based upon information and plr-165286-03 representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy of letter copy for purposes
